       Case: 1:19-cv-01721-PAB Doc #: 20 Filed: 10/21/19 1 of 2. PageID #: 98



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

AJA WHITEHEAD,

Plaintiff,
                                                           Case No. 1:19-cv-01721-PAB
        v.

NELNET, INC. and EQUIFAX                                Honorable Judge Pamela A. Barker
INFORMATION SERVICES, LLC,

Defendants.

                                    NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that AJA WHITEHEAD, (“Plaintiff”), hereby notifies the

Court that the Plaintiff and the Defendants, EQUIFAX INFORMATION SERVICES, LLC,

only, have settled all claims between them in this matter and are in the process of completing

the final closing documents and filing the dismissal.


Respectfully submitted this 21st day of October 2019.


                                                           Respectfully submitted,

                                                           s/ Taxiarchis Hatzidimitriadis
                                                           Taxiarchis Hatzidimitriadis
                                                           Sulaiman Law Group, Ltd.
                                                           2500 S. Highland Ave., Ste. 200
                                                           Lombard, IL 60148
                                                           Phone: (630) 575-8181
                                                           thatz@sulaimanlaw.com
                                                           Attorney for Plaintiff




                                                1
      Case: 1:19-cv-01721-PAB Doc #: 20 Filed: 10/21/19 2 of 2. PageID #: 99



                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Taxiarchis Hatzidimitriadis
                                                              Taxiarchis Hatzidimitriadis




                                                  2
